Name: 2011/659/CFSP: Political and Security Committee Decision EUJUST LEX-Iraq/2/2011 of 30Ã September 2011 concerning the appointment of the Head of Mission of the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-Iraq
 Type: Decision
 Subject Matter: political framework;  EU institutions and European civil service;  Asia and Oceania;  international affairs;  organisation of the legal system;  European construction
 Date Published: 2011-10-07

 7.10.2011 EN Official Journal of the European Union L 263/16 POLITICAL AND SECURITY COMMITTEE DECISION EUJUST LEX-IRAQ/2/2011 of 30 September 2011 concerning the appointment of the Head of Mission of the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-Iraq (2011/659/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/330/CFSP of 14 June 2010 on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-Iraq (1), and in particular Article 9(2) thereof, Whereas: (1) Pursuant to Decision 2010/330/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of the European Union Integrated Rule of Law Mission for Iraq (EUJUST LEX-Iraq), including the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Brigadier General LÃ ¡szlÃ ³ HUSZÃ R as Head of Mission of EUJUST LEX-Iraq as from 1 October 2011, HAS ADOPTED THIS DECISION: Article 1 Brigadier General LÃ ¡szlÃ ³ HUSZÃ R is hereby appointed as Head of Mission of EUJUST LEX-Iraq as from 1 October 2011. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 30 September 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 149, 15.6.2010, p. 12.